                Case 18-10601-MFW                Doc 1770         Filed 11/26/18         Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                               x
In re:                         :                                 Chapter 11
                               :
THE WEINSTEIN COMPANY HOLDINGS :                                 Case No. 18-10601 (MFW)
LLC, et al.,                   :
                               :                                 Jointly Administered
                Debtors. 1     :
                               x                                 Re: Docket Nos. 1627 and 1750

   REPLY OF J.C. PENNEY CORPORATION, INC. TO OBJECTION OF BANK
HAPOALIM B.M. TO MOTION OF J.C. PENNEY CORPORATION, INC. TO COMPEL
        ASSUMPTION OR REJECTION OF LICENSE AGREEMENT

         J.C. Penney Corporation, Inc. (“JCP”) hereby files this reply (the “Reply”) to the

Objection of Bank Hapoalim B.M. to Motion of J.C. Penney Corporation, Inc. to Compel

Assumption or Rejection of Licensing Agreement [Docket No. 1750] (the “Objection”) and in

support thereof respectfully states as follows:

                                    SUPPLEMENTAL BACKGROUND

         1.       On October 24, 2018, JCP filed its Motion to Compel Assumption or Rejection of

Licensing Agreement [Doc. No. 1627] (the “Motion”). By the Motion, JCP seeks an order of the

Court compelling the rejection of the Licensing Agreement 2 between debtor Weinstein

Television and JCP.

         2.       Following the filing of the Motion, counsel for JCP negotiated with other parties

in interest including the Debtors, the Official Committee of Unsecured Creditors, and Bank

Hapoalim B.M. (“Hapoalim”) to extend the objection deadline to November 20, 2018. On


1
  The last four digits of The Weinstein Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
claims and noticing agent at http://dm/epiq11.com/twc.
2
  Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion.
{01389029;v1 }                                         Page 1
                 Case 18-10601-MFW        Doc 1770       Filed 11/26/18   Page 2 of 7



November 20, 2018, Hapoalim filed the Objection. Notably, no other party in interest has

objected to the relief sought by JCP in the Motion.

         3.       By the Objection, Hapoalim makes two arguments: (1) the License Agreement is

not an executory contract and therefore should be abandoned to Hapoalim, and (2) even if the

License Agreement is executory, JCP is required to continue to perform until the later of

rejection assumption/rejection or when JCP stops selling products under the License Agreement.

         4.       Hapoalim attached a copy of the Licensing Agreement to its Objection as Exhibit

1. The Licensing Agreement includes the Integration Agreement between JCP and Weinstein

Television, which is Appendix C to the Licensing Agreement.

                                              REPLY

         5.       The facts in this matter are not in dispute. Hapoalim attached a true and correct

copy of the Licensing Agreement to its Objection. Moreover, JCP does not dispute that it

continued to sell products online under the Licensing Agreement post-petition and does not

dispute that the 2018 second quarter payment under the Licensing Agreement has not been paid

by JCP. As such, the Motion and Objection raise purely legal issues that can be resolved by the

Court at the hearing on the Motion.

A.       Hapoalim Failed to Timely Raise the Executory Contract Issue

         6.       On April 13, 2018, the Debtors filed the Notice of Potential Assumption and

Assignment of Executory Contracts or Unexpired Leases and Cure Amounts [Doc. No. 216] (the

“Notice of Assumption/Assignment”) in conjunction with a sale of substantially all of the

Debtors’ assets (the “Sale”). A copy of the Notice of Assumption/Assignment is attached hereto

as Exhibit A.      The Notice of Assumption/Assignment identified the License Agreement as an

executory contract proposed to be assumed and assigned as part of the Sale. The Notice of


{01389029;v1 }                                  Page 2
                 Case 18-10601-MFW       Doc 1770      Filed 11/26/18    Page 3 of 7



Assumption/Assignment included a reservation of rights by the Debtors that they were not

admitting whether the License Agreement was an executory contract.                 The Notice of

Assumption/Assignment also stated, in bold, italicized, and capital letters that the failure to

timely file an objection would result in deemed consent to the assumption and/or assignment of

the contract.

         7.       On   April   30,   2018,   JCP    filed   an   objection   to   the   Notice   of

Assumption/Assignment, asserting that Bankruptcy Code section 365(c)(1)(A) prohibited the

assumption and assignment of the License Agreement. See Doc. No. 515 (the “JCP Assignment

Objection”).

         8.       On April 26, 2018, Hapoalim filed on objection to the Notice of

Assumption/Assignment [Doc. No. 444] (the “Hapoalim Notice Objection”). A copy of the

Hapoalim Notice Objection is attached hereto as Exhibit B. By the Hapoalim Notice Objection,

Hapoalim argued that assumption and assignment of the License Agreement required

Hapoalim’s consent under Bankruptcy Code section 365(c)(2). Hapoalim raised no issue with

respect to whether the License Agreement is an executory contract.

         9.       On June 15, 2018, Hapoalim filed a supplemental objection to the Notice [Doc.

No. 1020] (the “Hapoalim Supplemental Notice Objection”).               A copy of the Hapoalim

Supplemental Notice Objection is attached hereto as Exhibit C. By the Hapoalim Supplemental

Notice Objection, Hapoalim noted a possible assignment of the License Agreement to Bravo

Media, LLC and repeated its assertion that assumption and assignment of the License Agreement

required its consent. Once again, Hapoalim raised no issue with respect to whether the License

Agreement is an executory contract.




{01389029;v1 }                                Page 3
                Case 18-10601-MFW               Doc 1770         Filed 11/26/18         Page 4 of 7



         10.      In the months following the filing of the Notice of Assumption/Assignment, JCP

diligently followed up on the matter and eventually was advised that purchaser Lantern

Entertainment LLC (“Lantern”) had elected not to take assignment of the Licensing Agreement.

         11.      After months of asserting an interest in the Licensing Agreement, and asserting

arguments under Bankruptcy Code section 365, Hapoalim is now taking the contrary position

that section 365 does not apply at all because the Licensing Agreement is not an executory

contract. The Court should not permit such an 11th-hour shift in position. The Notice of

Assumption/Assignment was clear. Parties not raising objections consented to the assumption

and assignment. While Hapoalim raised issues under section 365, it never raised the issue of

section 365 not applying at all on the grounds that the Licensing Agreement is not executory. As

such, the Court should rule that Hapoalim waived such argument.

B.       The Licensing Agreement is Clearly an Executory Contract Under Applicable Law

         12.      Even if Hapoalim is permitted to make a late-course correction and raise the

executory contract issue, Hapoalim’s position is contrary to the application of Third Circuit law

to the undisputed facts. Whether an agreement is executory is determined as of the petition date.

In re Columbia Gas Sys. Inc., 50 F.3d 233, 240 (3d Cir. 1995). With very limited exceptions, 3

trademark licenses are considered executory based on the fact that parties to a trademark license

have the on-going material obligation to use the marks (or to forbear from using the marks) in

the specific manner set forth in the license. See In re HQ Global Holdings, Inc., 290 B.R. 507,

511 (Bankr. D. Del. 2003) (“The Debtors’ agreement to forebear from using HQ Proprietary

Marks in the exclusive Franchise territories is an ongoing material obligation as of the petition

date. . . As long as the royalty payments are made and the operation standards are met, the

3
  The Third Circuit has held that a trademark license is not executory when it is a perpetual, exclusive, royalty-free
license granted in conjunction with a pre-petition asset sale. See In re Exide Techs., 607 F.3d 957, 965 (3d Cir.
2010). Those clearly are not the facts before the Court in this matter.
{01389029;v1 }                                           Page 4
                 Case 18-10601-MFW       Doc 1770        Filed 11/26/18   Page 5 of 7



Debtors must permit the Franchisees’ use of the marks. This is an executory contract.”); see also

In re Trump Entm’t Resorts, Inc., 526 B.R. 116, 121 (Bankr. D. Del. 2015) (holding that prior

case law finding that copyright and patent license are executory also applies to trademark

licenses); In re Chipwich, Inc., 54 B.R. 427, 430 (Bankr. S.D.N.Y. 1985) (finding a trademark

license executory under the same reasoning as the HQ Global case).

         13.      In this case, Weinstein Television granted JCP an exclusive license to use

Weinstein Television’s marks in relation to the sale of “Licensed Products.” See Licensing

Agreement at § 2.1. As of the Petition Date, Weinstein Television was under the material

obligation to refrain from using the licensed marks in ways contrary to the agreement.

Specifically, Weinstein Television was prohibited from putting the marks on any products other

than the Licensed Products. Just as in the HQ Global case, that obligation makes the Licensing

Agreement executory and subject to rejection by the Debtors.

         14.      In addition, because the Licensing Agreement is subject to rejection, Hapoalim’s

abandonment arguments are not relevant.         The law clearly provides that, as to executory

contracts, a debtor has a binary choice: assumption or rejection, based on the debtor’s business

judgment. In re Physiotherapy Holdings, Inc., 538 B.R. 225, 237 (D. Del. 2015); In re Buffets

Holdings, Inc., 387 B.R. 115, 119 (Bankr. D. Del. 2008). The Debtors in this case have

exercised such business judgment by choosing not to object to the relief sought in the Motion.

Moreover, introducing the issue of abandonment unnecessarily complicates this matter because it

would in effect be an assignment of the Licensing Agreement from Weinstein Television to

Hapoalim. As set forth in the JCP Assignment Objection, such an assignment is not permitted

under Bankruptcy Code section 365(c)(1)(A).




{01389029;v1 }                                  Page 5
              Case 18-10601-MFW              Doc 1770        Filed 11/26/18       Page 6 of 7



C.      JCP’s Post-Petition Payments Are Not Relevant to the Matter Before the Court

        15.      In its Objection, Hapoalim attempts to make an issue of the fact that JCP

continued making payments under the License Agreement post-petition and that JCP has failed

to make a recent payment. In response, JCP makes the following clear: JCP had no desire to

continue selling the Licensed Products post-petition. 4             However, JCP was well aware that

removing the Licensed Products from its website not only would have been a breach of the

Licensing Agreement, it would also have been a violation of the automatic stay. As such, JCP

preserved its rights via the JCP Notice Objection and dutifully waited for Lantern’s

determination of whether it would, in fact, seek assignment. Once the Sale closed and Lantern

made its intention clear, JCP immediately contacted Debtors’ counsel and thereafter filed its

Motion. Those facts (the Sale closing and Lantern’s determination) materially changed the

circumstances of this matter and support the relief sought by JCP. As set forth in the Motion,

JCP currently is party to a Licensing Agreement where the other party (Weinstein Television)

has ongoing material duties, but is no longer operating or in the business related to the

agreement. That is an untenable situation. Moreover, from the Debtors’ perspective (the proper

perspective) there is no reason to allow for the continued accrual of fees under the agreement

because such amounts in no way benefit the estate.

        16.      The only rational solution to this issue is rejection, which will allow for JCP to

sell off the remaining Licensed Products pursuant to the sell-off terms set forth in the Licensing

Agreement. See Licensing Agreement at § 10.1.

        17.      In addition, as to the recent payment coming due under the Licensing Agreement,

JCP withheld such amounts pending resolution of this matter and how the closing of the Sale and

the rejection order may affect the accrual of post-Sale administrative expense obligations that

4
 By agreement between JCP and Weinstein Television, the products are only sold online.
{01389029;v1 }                                    Page 6
                 Case 18-10601-MFW       Doc 1770       Filed 11/26/18    Page 7 of 7



demonstrably provided no benefit to the estate. The Court’s grant of JCP’s Motion will have no

effect on any separate determination that such amounts are, or are not, payable as an

administrative expense. To put it another way, that matter is not relevant because the parties’

rights are preserved and entry of an order granting the Motion will not affect such rights in any

way.

         WHEREFORE, JCP respectfully requests that the Court enter an order: (i) overruling the

Objection; (ii) granting the Motion; and (iii) granting JCP such other and further relief and is just

and appropriate under the circumstances.


Dated: November 26, 2018                    ASHBY & GEDDES, P.A.

                                            /s/ Gregory A. Taylor
                                            Gregory A. Taylor, Esq. (#4008)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, Delaware 19899-1150
                                            Telephone: (302) 654-1888
                                            Fax: (302) 654-2067
                                            Email: gtaylor@ashbygeddes.com

                                            -and-

                                            FOLEY GARDERE
                                            FOLEY & LARDNER LLP
                                            Marcus Alan Helt
                                            Jason B. Binford
                                            2021 McKinney Avenue
                                            Suite 1600
                                            Dallas, TX 75201
                                            Telephone: (219) 999-3000
                                            Facsimile: (214) 999-4667
                                            Email: mhelt@foley.com
                                            Email: jbinford@foley.com

                                            Counsel to J.C. Penney Corporation, Inc.




{01389029;v1 }                                 Page 7
